  Case 18-02671         Doc 38     Filed 04/15/19 Entered 04/15/19 14:39:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02671
         MELLODY STEPHENS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 04/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/05/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02671      Doc 38       Filed 04/15/19 Entered 04/15/19 14:39:25                      Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $8,400.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                    $8,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $367.85
    Other                                                                 $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,739.61

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ASHRO LIFESTYLE                Unsecured         423.00        423.57           423.57           0.00       0.00
ATG CREDIT                     Unsecured         188.00           NA               NA            0.00       0.00
ATG CREDIT                     Unsecured         145.00           NA               NA            0.00       0.00
BANK OF AMERICA                Unsecured      2,356.00       2,356.69         2,356.69           0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       12,225.00     12,300.00        12,225.00         396.29     513.71
CAPITAL ONE AUTO FINANCE       Unsecured      4,341.00       3,981.48         3,981.48           0.00       0.00
CHICAGO HEALTH MEDICAL GROUP   Unsecured         184.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         108.00           NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured      1,046.00            NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         444.00           NA               NA            0.00       0.00
Convergent Outsourcing Inc     Unsecured         229.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured         322.00           NA               NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         506.00        506.05           506.05           0.00       0.00
I C Systems Collections        Unsecured         321.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         507.80           507.80           0.00       0.00
IL DEPT OF REVENUE             Priority             NA       2,474.27         2,474.27        445.10        0.00
INTERNAL REVENUE SERVICE       Priority      15,000.00     12,019.35        12,019.35       2,162.20        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     18,057.70        18,057.70            0.00       0.00
JD WILLIAMS                    Unsecured         172.00           NA               NA            0.00       0.00
LVNV FUNDING                   Unsecured      1,292.00       1,330.35         1,330.35           0.00       0.00
LVNV FUNDING                   Unsecured            NA         421.63           421.63           0.00       0.00
MACNEAL HEALTH NETWORK         Unsecured          95.00           NA               NA            0.00       0.00
MASSEYS                        Unsecured         342.72        195.21           195.21           0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         156.00           NA               NA            0.00       0.00
MIDLAND FUNDING                Unsecured         691.00        691.53           691.53           0.00       0.00
MIDLAND FUNDING                Unsecured         480.00        480.28           480.28           0.00       0.00
MONTGOMERY WARD                Unsecured         313.00        313.79           313.79           0.00       0.00
NICOR GAS                      Unsecured         778.85        778.85           778.85           0.00       0.00
OPPORTUNITY FINANCIAL LLC      Unsecured         192.00         66.34            66.34           0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      2,000.00       2,488.99         2,488.99           0.00       0.00
PINNACLE CREDIT SERVICES       Unsecured            NA     16,925.62        16,925.62            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02671        Doc 38       Filed 04/15/19 Entered 04/15/19 14:39:25                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
PROGRESSIVE LEASING              Unsecured      2,570.00            NA           NA             0.00         0.00
PROGRESSIVE LEASING              Secured        1,000.00       2,030.82     2,030.82           86.49       56.60
QUANTUM3 GROUP LLC               Unsecured          78.00         78.74        78.74            0.00         0.00
STONEBERRY                       Unsecured         153.00        169.44       169.44            0.00         0.00
UNIVERSITY OF CHICAGO PHYSICIA   Unsecured         330.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                   $0.00
      Mortgage Arrearage                                     $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                           $12,225.00             $396.29                 $513.71
      All Other Secured                                  $2,030.82              $86.49                  $56.60
TOTAL SECURED:                                          $14,255.82             $482.78                 $570.31

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00               $0.00                   $0.00
       Domestic Support Ongoing                              $0.00               $0.00                   $0.00
       All Other Priority                               $14,493.62           $2,607.30                   $0.00
TOTAL PRIORITY:                                         $14,493.62           $2,607.30                   $0.00

GENERAL UNSECURED PAYMENTS:                             $49,774.06                  $0.00                $0.00


Disbursements:

       Expenses of Administration                              $4,739.61
       Disbursements to Creditors                              $3,660.39

TOTAL DISBURSEMENTS :                                                                           $8,400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02671         Doc 38      Filed 04/15/19 Entered 04/15/19 14:39:25                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
